Citation Nr: 1713808	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO. 10-22 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right ruptured breast implant.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to October 1978; March 2, 1991 to March 16, 1991; September 1994 to February 1995; March 1998 to August 1998; October 1998 to January 1999; January 1999 to June 1999; February 2003 to September 2003; and October 2003 to March 2004. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. Jurisdiction has since been transferred to the RO in St. Petersburg, Florida. This matter was remanded in July 2016 for additional development.


FINDING OF FACT

Current residuals of right ruptured breast implant are related to service.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of right ruptured breast implant have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). Here, the Board is granting, in full, the benefits sought on appeal, and thus VA has no further duty to notify or assist.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016). 

The Veteran contends that she developed residual pain after she had a right ruptured breast implant during service and had implant replacement surgery. 

A June 1978 enlistment examination shows that the Veteran had a mammoplasty in 1977. Examination of the breast showed no lumps or masses noted. An April 1992 service treatment record shows that the Veteran self-reported on a report of medical history that she had bilateral breast implants in 1977. Clinical examination showed a normal breast examination. An August 1993 service treatment record shows that breast examination noted bilateral implants with no abnormality.A September 1995 private hospital treatment record shows that the Veteran underwent a bilateral film screen mammography. The impression was noted as bilateral mammoplasty with no evidence of malignancy. 

A September 2004 letter from a nurse at a VA hospital reports that the Veteran was found to have a ruptured right breast implant in February 2004 during an annual mammogram. A November 2004 VA treatment record shows that the Veteran underwent bilateral breast implant removal and reimplant. 

An October 2004 line of duty determination report showed that the Veteran had a ruptured right breast implant in February 2004. Details of the injury were noted that the Veteran had a routine mammography in August 2003 that was normal. Another routine mammography in February 2004 showed evidence of possible rupture in the right breast implant. On March 2004, the Veteran had an echogram which confirmed rupture of right breast implant. As a result of the investigation a recommended finding of "in line of duty" was provided. 

A January 2005 VA treatment record shows that the Veteran's past medical history included a removal of silicone implants with replacements in November 2004. Physical examination showed bilateral saline implants, no palpable masses, and incisions well healed. A July 2005 VA treatment record shows that the Veteran was evaluated in plastics after having removal of silicone breast implants and subsequent replacement of saline breast implants.

In a September 2007 statement, the Veteran reported that since her bilateral breast surgery she has continued to have tenderness and sharp stabbing pain in the breast area. 

An October 2008 medical examination report shows that the Veteran reported her breast had been a little more sensitive since her breast implant replacement and at times she experienced a sharp shooting pain in the right breast area. Examination of the breast showed that the right breast was slightly larger than the left with well healed scars bilaterally. No obvious tenderness or abnormalities were noted. The examiner reported that apart from slight sensitivity and tenderness there were no issues with the replacement implants. 

A June 2010 letter from the Veteran's Air Force physician reported that the Veteran had no significant disability related to complications from her implant ruptures and replacement, but intermittent pain and discomfort were noted. 

A September 2016 VA examination report shows that after examination, the nature and etiology of the Veteran's claimed residuals of the right breast implant rupture were unclear. There was no documentation of any complications from the surgery or the recovery period. There was no evidence of pain, complication, or any problems with the implants until 4 years post-surgery when her physician noted that she had sharp shooting pain in her right breast. The examiner also reported that the pain described was not near the surgical incision site and was not reproducible on examination. The examiner reported that there were no objective residuals of the ruptured right breast implant and that the pain reported by the Veteran was subjective. With regards to the surgical scars, the examiner reported that the scars were not painful or unstable. The scar on the right breast was a linear, horizontal, barely visible, well-healed, nontender surgical scar measuring 9 centimeters by 0.2 centimeters. No signs of infection were noted. The scars were also noted not to result in limitation of function. 

After a review of the evidence of record and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a right ruptured breast implant is warranted. The Board notes that the Veteran has consistently reported increased sensitivity and sharp shooting pains in her right breast area since her breast implant replacement surgery, which was a result of the ruptured right breast implant that occurred during active service. The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006). Here, the Veteran is competent to identify her sensitivity and pain, and her statements are credible. 

In reviewing the evidence of record, the Board is aware of the conflicting medical evidence as to whether the Veteran has residuals of her breast implant replacement surgery. However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise. The Board finds that none of the medical opinions are more probative than the other opinions of record, as all of the medical professionals did note the complaints of pain and sensitivity of the right breast area. Each medical opinion is supported by a reasoned analysis of medical facts. Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the medical opinions and lay statements from the Veteran are in this case at least in equipoise as to whether the Veteran has current residuals of her in-service right ruptured breast implant. When evidence is in relative equipoise, reasonable doubt must be decided in the appellant's favor. Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of a right ruptured breast implant is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a right ruptured breast implant is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


